OPINION.
ARUNdell:
The respondent is not questioning the fact that the petitioner sustained a loss of $7,500 in the loan transactions, but claims it was not suffered in 1922. The basis for his contention is testimony brought out in recross-examination of petitioner that in 1923 State taxes were paid on the tractor alleged to have been sold for junk in 1922. There is nothing in the testimony relied upon *1235from which the conclusion could be reached that the taxes paid on the tractor were for the year 1923. The proof is that the wheat was sold in 1919 and one of the tractors acquired in the foreclosure proceedings was sold in 1920 and that the other tractor was sold for junk in 1922 after attempts had been made to sell it for other purposes. The respondent erred in refusing to allow the claimed loss as a deduction from 1922 income.

Decision will he entered under Rule 50.